                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

TOUSSAINT L. MINETT, SR.,

        Plaintiff,
                                                  Case No. 18-cv-743-bbc
   v.

OFC. BRADLEY OVERWACHTER,
MADISON CAPITOL POLICE DEPT., AND
WISCONSIN DEPARTMENT OF
ADMINISTRATION,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             01/15/2020
        Peter Oppeneer, Clerk of Court                    Date
